Citation Nr: 1022056	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from July 1952 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  
posttraumatic stress disorder (PTSD); sensorineural hearing 
loss; traumatic amputation, right thumb; hypertension; and 
tinnitus.  His combined rating is 80 percent.

2.  The Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.   


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

In this case, the record shows that service connection has 
been established for posttraumatic stress disorder (PTSD), 
which is currently rated at a 50 percent disability rating; 
bilateral hearing loss, rated at a 40 percent disability 
rating; traumatic amputation of the right thumb, rated at a 
20 percent disability rating; hypertension, rated at a 10 
percent disability rating; and tinnitus, rated with a 10 
percent disability rating.  The combined disability rating is 
80 percent.  Accordingly, the Veteran does meet the threshold 
rating criteria for consideration for a TDIU rating under 38 
C.F.R. § 4.16(a).  

In connection with his claim for TDIU the Veteran reported 
that he was a driver from 1982 to 1994.  He reported that he 
did not leave his job due to disability.  In an August 2008 
statement, the Veteran stated that his service-connected 
disabilities caused his unemployability more than his 
nonservice-connected gout and arthritis.  According to the 
Veteran, his hearing loss affects employment since he can 
only hear 70 percent of what is said, he has no right thumb, 
and he has to be very careful in his activities due to his 
hypertension and severe tinnitus.  

In January 2007 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he has not worked since 1994 and stated 
that he gets very easily confused.  He also reported that he 
had multiple pains because of gout, arthritis, and shoulder 
surgery.  He stated that because of his confusion and pain he 
is unable to work.  Diagnoses were PTSD with underlying 
dementia, which may be a result of his hypertension disease.  
The examiner opined that the Veteran could not work in 
gainful employment due to multiple medical problems including 
his hearing problem, poor memory, and inability to stand for 
long periods of time.  Hypertension and arteriosclerotic 
heart disease were also noted as diagnoses pertaining to the 
Veteran.  The examiner stated that because of his multiple 
medical problems, the Veteran cannot work in gainful 
employment.  

In January 2007 the Veteran was also accorded a C&P audio 
examination.  During the examination the Veteran reported 
that his greatest level of hearing difficulty is 
communication in the presence of background nose.  
Examination found mild to profound sensorineural hearing loss 
in the right ear and normal to profound sensorineural hearing 
loss in the left ear.  The Veteran was also diagnosed with 
tinnitus.  The examiner stated that the Veteran's hearing 
loss alone should not be a barrier to a wide range of 
employment settings.  She stated that the Veteran may have 
trouble communicating verbally in noisy environments and 
environments that would require him to use non face-to-face 
communications equipment such as speakers and intercoms.  The 
examiner also stated that the Veteran would have difficulty 
in jobs that would require a great deal of attention to high 
frequency sounds.  She opined that the Veteran's tinnitus 
should not be a barrier to any form of employment.  

In February 2007 the Veteran was accorded a C&P general 
medical examination.  Physical examination revealed full 
range of motion of all fingers but stiffness in the right 
thumb.  There was no pain, additional limitation on 
repetitive motion, ankylosis, false motion, shortening, 
interarticular involvement, malunion, nonunion, loose 
motions, or false joints.  The examiner assessed the right 
thumb to have mild to moderate functional limitation related 
to stiffness.  The Veteran also had hypertension that was 
moderately controlled with medication.  Psychiatric 
examination revealed that the Veteran's behavior, 
comprehension, coherence, and response were normal.  The 
examiner noted that he exhibited problems with concentration 
and focusing.  She noted that the Veteran was able to handle 
his own benefit payments.  The examiner opined that she found 
no medical conditions that would preclude the Veteran from 
employability.  She also stated that psychiatric related 
problems of poor concentration and focusing could affect 
employability but would need a separate examination.  

In March 2010 the Veteran was accorded another C&P PTSD 
examination.  Mental examination of the Veteran revealed his 
symptoms to be consistent with DSM-IV criteria for PTSD.  He 
suffered from cognitive deficits consistent with mild 
dementia of uncertain origin.  The Veteran also appeared to 
suffer from possible aphasia during the interview.  The 
examiner stated that the Veteran's PTSD symptoms were more 
severe than was the case during the last review.  His Global 
Assessment of Functioning (GAF) score was 45.  The examiner 
opined that the Veteran was unable to maintain consistent 
employment in a standard work setting due to mood swings and 
social deficits exacerbated by dementia.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence supports a finding of 
entitlement to TDIU in this case because the evidence is in 
relative equipoise.  Here, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to preclude him from obtaining and 
maintaining substantially gainful employment.  Hatlestad, 
supra.

In this regard, the Board notes that there are competing 
medical opinions in this instance offering different 
conclusions as to whether the Veteran's service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Veterans Appeals for 
Veterans Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the Veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The January 2007 VA audio examination and February 2007 
general medical examination concluded that the Veteran would 
have difficulty in jobs that would require a great deal of 
attention to high frequency sounds and environments that 
would require him to use non face-to-face communications 
equipment such as speakers and intercoms.  The January 
2007examiner also opined that the Veteran's tinnitus should 
not be a barrier to any form of employment.  The examiner 
found that she could not identify any medical condition that 
would preclude the Veteran from employability.  

On the other hand, the January 2007 and March 2010 VA PTSD 
examinations concluded that the Veteran could not work in 
gainful employment due to his multiple medical problems and 
diseases, hearing problem, and poor memory.  The March 2010 
examiner found that the Veteran was unable to maintain 
consistent employment in a standard work setting due to mood 
swings and social deficits exacerbated by dementia.  
Moreover, the examination revealed that the Veteran did not 
know the amounts of his benefit payment or monthly bills, and 
was unable to handle money, financial matters, or pay bills.  
In addition, the examiner noted that the severity of PTSD 
alone was perhaps a GAF score of 45.   A score in the range 
of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- 
IV) 47 (4th ed. 1994) (emphasis added).

As there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the Veteran.  Thus, 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to a total 
disability rating based on individual unemployability and 
this claim is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Moreover, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

A letter from the RO dated in December 2006 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for TDIU.  He was advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed him of how VA establishes 
disability ratings and effective dates.  Dingess/Hartman, 19 
Vet. App. 473.  The Board thus finds that the Veteran was 
provided adequate notice in accordance with 38 U.S.C.A §§ 
5103, 5103A with regard to his claim for TDIU.  

In September 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  Additional VA treatment records were associated with 
the claims folder and a medical opinion was provided on 
remand.  The VA examiner conducted an examination, and 
provided an opinion with a supporting rationale.  

The Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


